PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/790,430
Filing Date: 23 Oct 2017
Appellant(s): Ozluturk, Fatih, M.



__________________
Thomas A. Mattioli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

	Appellant argues in page 8 of the brief support for the limitation “while capturing the video, moving the at least one moveable lens element of the lens electro-mechanically to counter an effect of a motion of the device” is “found at least in paragraph [0007] of the Application, where it is stated that “… devices seek to compensate for the camera/lens movement by moving one or more of the lens elements; hence countering the effect of the motion.””  Appellant then concludes “a person of ordinary skill in the art would understand the limitations as described in Applicant’s claim 1 and 16”.
	The Examiner respectfully disagrees with Appellant’s argument.  The claims have been rejected under 35 USC 112 first paragraph as failing to comply with the written description requirement as the claims “contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor…had possession of the claimed invention.”  As previously stated (Final mailed 4/23/2020, paragraph 8) “[n]o support for this limitation can be found within the detailed specification or originally filed claims except for discussion of the prior art including such a feature (see background)”.  Appellant appears to agree with this as they have only cited paragraph 7 throughout the Appeal Brief filed 5/21/2021 as support for the limitation in question.  However, paragraph 7 begins by stating the prior art is being discussed (i.e. “In the prior art, …) and ends by criticizing use of such compensation as making “the lens much more expensive, heavier and less sturdy” as well as stating it can “compromise image quality”.  Paragraph 8 of the specification then further states “[a]ccordingly, it is desirable to have a technique that corrects for distortion in photographs without adding excessively to the price, robustness or weight of a camera or other imaging device, or adversely affecting image quality.”
	A person of ordinary skill in the art would not understand how a feature which Appellant explicitly states causes several disadvantages would be considered part of Appellant’s invention (i.e. Appellant had possession of the claimed invention which includes this feature) when Appellant states it is desirable to have a technique that corrects distortion without all of the disadvantages they state come directly from that feature of compensating for camera/lens movement by moving one or more of the lenses.
	Additionally, Appellant states (page 9) the “Examiner appears to be conflating two separate issues in the comments relating to linkage of the element, which is not related to the actual rejection”.
	The Examiner respectfully disagrees.  35 USC 112 second paragraph requires “one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention”.  The Examiner did not dispute that Appellant has satisfied this portion of 35 USC 112 second paragraph regarding how the subject matter is recited in the claims.  However, in doing so they have regarded their invention includes “while capturing the video, moving the at least one moveable lens element of the lens electro-mechanically to counter an effect of a motion of the device”.  Therefore, the question becomes does the specification contain a written description of the invention “in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”?  One of ordinary skill in the art would recognize that the answer is no, because while the specification states the prior art has electro-mechanical lens movement to counter an effect of motion (i.e. paragraph 7 under background) it never links that prior art element to the described invention in any way within the specification except to explicitly criticizing the prior art element in paragraphs 7 of the specification and state the desire to avoid its draw backs in paragraph 8 of the specification.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Daniel Pasiewicz
/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        
Conferees:
/GEORGE ENG/Supervisory Patent Examiner, Art Unit 2699    
                                                                                                                                                                                                    /SINH TRAN/
Supervisory Patent Examiner, Art Unit 2696   
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.